DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 5, 7-9, and 11-14 rejected under 35 U.S.C. 101 the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining of a rising index based on the pulse wave and estimate a blood glucose level on the basis of the rising index and blood pressure level. The limitations cover performance in the mind but for the recitation of generic computer components. Other than by reciting a “controller”, nothing in the claim element precludes the step from practically being performed in the mind. Accordingly the claims fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the claims only recite a few additional elements: the use of a controller to perform the abstract idea, and sensors to obtain the subject’s pulse wave and blood pressure levels. These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In addition, there is no further application of the estimate blood glucose level.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements such as the sensors recited are considered to be generic. Moreover their use are in insignificant extra-solution activities such as data gathering or data output (re: notification interface). As such the additional elements are insufficient to amount to significantly more than the abstract idea. The claims are not patent eligible.
The dependent claims are directed to additional aspects of the abstract idea or to more specific sensor types which are considered well-understood, conventional, and routine in view of the prior art rejection below.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection have been fully considered and are persuasive.  In particular, applicant has submitted an English-language translation of the Japanese priority document which appears to provide written description support for the recited subject matter. As such, the prior art rejection has been withdrawn.
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive. Applicant has argued that it would be a physical impossibility for a human mind to acquire a pulse wave, measure BP, and analyze the pulse wave and BP. However, the determination of whether an abstract idea comprise a mental process is not whether the recited invention is wholly directed to a mental process but whether the recited abstract idea comprises a mental process. In particular, this can be demonstrated by Example 46 given in the “October 2019 Update: Subject Matter Eligibility”. Claim 1 of the example is as follows: 

    PNG
    media_image1.png
    547
    841
    media_image1.png
    Greyscale

	This claim was found to be ineligible. It is noted that a human mind cannot simply interact with the live stock interface recited to measure animal-specific information nor can it send a signal to a display with a display signal comprising analysis results. However, the obtaining of data and displaying of results is considered to be “insignificant extra-solution activity”. The examiner notes that no prior art rejection is currently pending. If applicant is able to provide support for a specific improvement tied to the recited claim language as found within the original disclosure, it may be demonstrative of a practical application which would overcome the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        9/5/22